Citation Nr: 1755254	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 70 percent from August 1, 2012, to February 19, 2013, and from April 1, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to May 1992.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The rating decision granted service connection for PTSD and assigned an initial evaluation of 100 percent under 38 C.F.R. § 4.29 from July 6, 2012; 70 percent from August 1, 2012; 100 percent under 38 C.F.R. § 4.29 from February 20, 2013; and 70 percent from April 1, 2013.  The rating decision also denied TDIU.

The Veteran testified before the undersigned Veterans Law Judge during a September 2014 hearing.  A transcript of the hearing is in the record before the Board.  

The case was previously before the Board in June 2015, when it was remanded for further development.  The Board finds there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

A July 2015 rating decision granted a TDIU effective August 1, 2012, to February 19, 2013, and then from April 1, 2013.  The Board notes that the effective dates of the TDIU correspond to the periods for which the Veteran was or is not evaluated as 100 percent disabling under 38 C.F.R. § 4.29.  

The Board observes that in an October 2017 appellate brief, the Veteran's representative states that while this case was in remand status, the local agency took actions to sever service connection for alcohol abuse as secondary to service connected PTSD.  Although the Veteran is service-connected for PTSD with polysubstance abuse, a review of the record, however, reveals that he is not and has not been service-connected for alcohol abuse as secondary to service connected PTSD, and the AOJ did not sever service connection for such a disability.  


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, demonstrates that the Veteran's PTSD does not result in total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 70 percent from August 1, 2012, to February 19, 2013, and from April 1, 2013, have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Based on a thorough review of the evidence, the Board finds the preponderance of the evidence is against an initial evaluation for PTSD in excess of 70 percent from August 1, 2012, to February 19, 2013, and from April 1, 2013.

VA treatment records dated during the appeal period reflect outpatient treatment for PTSD.  They also show that the Veteran received inpatient treatment in February and March 2013, as well as in May and June 2014.  The Veteran's GAF scores were 43 and 45 in March 2013, 60 in July and December 2013, 50 in January 2014, 43 in March 2014, and 43 and 55 in April 2014.  

The report of an August 2012 DBQ relates that the Veteran had an Axis I diagnosis of PTSD.  The Veteran's current Axis V GAF score was 60.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  

Clinical findings showed that the Veteran had anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  In addition, the Veteran had polysubstance abuse as an inappropriate coping skill for military trauma.  

The examiner remarked that the Veteran was well groomed, neatly dressed and appeared his stated age.  He was cooperative but initially agitated during the evaluation, as his scheduled examiner was unable to make today's appointment.  The Veteran waited for an hour.  This writer subsequently replaced the original examiner.  The Veteran was understanding of the situation.  The Veteran presented with PTSD symptoms of re-experiencing trauma, poor sleep and avoidance of stimuli being the most prominent.  He noted pervasive polysubstance abuse since his discharge from the military to cope with his PTSD symptoms.  The substance abuse reportedly interfered with his social function (divorced from wife, strained relationship with family and friends, became homeless, not paying bills, lived in his car) and interfered with his work (fired from his job due to substance use while at work).  He also had had multiple legal issues associated with substance abuse (multiple DUIs; buying, selling, using drugs).  He also had had multiple substance abuse treatments in the past.  Currently, he reportedly had been sober for the past 2 months and was under treatment at WHVA and Rocky Hill treatment Center.  VA treatment notes did indicate that he was receiving treatment.  The Veteran was encouraged to continue with his sobriety, develop appropriate coping skills to manage psychological symptoms, and establish social support to buffer against relapse.  His current living situation was stable living at Rocky Hill Veteran's Center but he should establish goals of finding a permanent living situation and obtain employment to build structure into his life.  

The report of a July 2015 PTSD DBQ relates that the Veteran had a diagnosis of PTSD, cocaine use in remission and alcohol use in remission.  The examiner stated that it was possible to differentiate which symptoms were attributable to each diagnosis.  The Veteran met the criteria for PTSD for intrusive thoughts, nightmares, avoidance of thoughts and people associated with trauma, hypervigilance, sleep disturbance, lack of concentration, irritability and anhedonia.  The Veteran also endorsed a prior history of maladaptive consumption of alcohol and cocaine as a way to self-medicate symptoms of anxiety and depression, warranting a diagnosis of alcohol use disorder and cocaine use disorders in remission. 

The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

For the indicated level of occupational and social impairment, the examiner stated that it was possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder.  The examiner noted that the conditions had mutually exacerbated each other, and could not verify without resorting to speculation.  As a result, the Board will consider that all of the occupational and social impairment is due to the Veteran's PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The examiner stated that the Veteran was last examined in 2012 and there had been no change in social function since that time.  The Veteran endorsed strained relationships with his daughter, step-son, and ex-wife as a result of his prior substance abuse.  The Veteran lived alone and reported that he frequently isolated.  He would visit his sister and his daughter.  The Veteran otherwise spent most of his time alone.  Anxiety and anhedonia limited his social activities.  The Veteran endorsed severe social impairment related to his mental health. 

There had been no change in occupational function since the Veteran's last examination in 2012.  The Veteran last worked in 2008 and was fired from that position due to absenteeism and drug abuse.  The Veteran had not attempted to work since that time.  He recently enrolled at Goodwin College but withdrew after one month.  He reported that he was not able to retain information.  He stated he remained anxious while in class and had difficulty with concentration.  The Veteran endorsed severe impairment related to his mental health. 

Since the 2012 examination, the Veteran had completed an inpatient PTSD program in 2013 at Northampton.  The Veteran has been in treatment for PTSD and anxiety with Faith Fusco at the Newington VA.  The Veteran continued to endorse symptoms consistent with PTSD.  

Clinical findings showed that the Veteran had symptoms of depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  

Behavioral observations were that the Veteran arrived on time and was appropriately dressed.  His mood was anxious, affect was appropriate and speech was within normal limits.  His thought processes were clear and goal directed, and his judgment and insight were intact.  He denied suicidal and homicidal ideation.  

The examiner remarked that the Veteran continued to meet the criteria for PTSD.  The Veteran noted difficulty in sustaining relationships due to his prior substance abuse and his anxiety, irritability, and anhedonia.  The Veteran had to withdraw from school and had not engaged in any other productive work since the last exam.  He currently endorsed severe impairment related to his condition. 

The Board finds that the foregoing evidence does not support an evaluation in excess of 70 percent.  The evidence does not show that the Veteran's PTSD resulted in symptoms of similar severity, frequency or duration to those required for a 100 percent evaluation.  The evidence is negative for occupational or social impairment equivalent to total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See General Rating Formula; see also Mauerhan, supra.

In this regard, the Board finds it significant that neither VA examiner used criteria from the 100 percent evaluation to describe the Veteran's PTSD.  See General Rating Formula.  

The Board observes that the Veteran's GAF scores do not support an initial evaluation of 100 percent.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2016).

According to the GAF Scale, a score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.  A score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the Veteran's GAF scores reflect that his PTSD symptoms were described as moderate and severe.  Id.  However, the Veteran's GAF scores do not show that his PTSD resulted in symptoms which impacted his occupational and functional impairment to the extent contemplated for a 100 percent evaluation.  See General Rating Formula; see also Mauerhan, supra.

There is no indication that the Veteran is precluded from functioning mentally and behaviorally on a daily basis or that his symptoms are productive of a danger of physical harm to himself or others.  He has specifically denied suicidal or homicidal ideation.  His thought processes have been described as clear and his judgment intact.  Thus, no evidence of gross impairment of cognitive functions or behavior and contemplated by a 100 percent rating.  The Veteran has been described by examiners as presenting to examinations appropriately dressed.  His psychiatric symptoms do not preclude activities of daily living.  

The Board is aware of the Veteran's credible complaints as to his PTSD symptoms.  During the hearing, the Veteran testified that he isolated himself a lot and stayed away from most activities, and forgot what he did for a living.  He had some friends that would come by and would have a short conversation with them.  He did not go out into crowds.  He had last worked 5 years ago, in an assembly technician job, and had been fired because he was having substance abuse issues and issues with people at work.  He had had jobs since but did not hold onto them for long due to substance abuse.  He stated that the medications he took for PTSD made him drowsy.  

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is not, however, competent to identify a specific level of disability of any disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's service-connected PTSD has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which this disability is evaluated.  

In sum, the evidence demonstrates that the Veteran is not entitled to an initial evaluation for PTSD in excess of 70 percent from August 1, 2012, to February 19, 2013, and from April 1, 2013.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial evaluation for PTSD in excess of 70 percent from August 1, 2012, to February 19, 2013, and from April 1, 2013, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


